Citation Nr: 0430954	
Decision Date: 11/22/04    Archive Date: 11/29/04	

DOCKET NO.  97-20 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy. 

2.  Entitlement to service connection for acute and subacute 
peripheral neuropathy. 

3.  Entitlement to service connection for a dermatological 
disorder. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a loss of left eye vision with retinal 
detachment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied the benefits sought on appeal.  The 
veteran, who had active service from October 1963 to August 
1966, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In January 2002, 
the Board returned the case to the RO for additional 
development to include scheduling a Travel Board hearing, 
which was accomplished.  The veteran testified before the 
undersigned at a hearing on January 2003.  The case was 
subsequently returned to the Board for further appellate 
review.

The issues of entitlement to service connection for 
peripheral neuropathy, for acute and subacute peripheral 
neuropathy and for a dermatological disorder, will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for compensation under 
38 U.S.C.A. § 1151 has been obtained.

2.  The veteran acquired additional disability of his left 
eye as a result of VA treatment and the veteran's loss of 
left eye vision was a result of carelessness, negligence, 
lack of proper skill or error in judgment on the part of VA 
health care providers who provided the veteran treatment 
after a fall he sustained in February 1995.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for loss of left eye vision with retinal detachment as a 
result of VA treatment have been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this regard, the Board notes that the veteran and his 
representative were not provided notice of the VCAA as 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board observes that one of the purposes of the Board's 
January 2002 remand was to ensure that all notification and 
development action required by the VCAA was completed.  
However, the record does not reflect that the RO provided the 
VCAA content-complying notice to the veteran in connection 
with his claim for compensation under 38 U.S.C.A. § 1151 for 
loss of left eye vision with retinal detachment.  
Nevertheless, as indicated above, this decision represents a 
complete grant of this benefit.  As such, the Board can 
perceive of no prejudice that would occur to the veteran if 
the Board enters a decision with respect to this claim.  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.

The veteran essentially contends that he sustained a fall in 
a stairwell at a VA Medical Center (VAMC) and sustained an 
injury to his left eye.  He maintains, in substance, that his 
current loss of vision in his left eye was the result of 
inadequate VA treatment following the fall and in treatment 
provided subsequent to the fall by VA personnel.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  

However, for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the veteran filed his claim for 
compensation under 38 U.S.C.A. § 1151 in July 1995, he is not 
required to show fault.  In addition, an opinion from the VA 
General Counsel has held that: "Under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to October 
1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability or death due to a preexisting 
condition may be viewed as occurring 'as a result of' the VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death."  VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

The evidence for review discloses that the veteran sustained 
an injury in February 1995 when he slid/fell down stairs at a 
VAMC.  The veteran reported that he hit his head, neck and 
side on the stairs, and that he saw lightening and stars and 
had blurred vision for a while following the injury that was 
now clearing.  Following the examination, the diagnostic 
impression was abrasions.

The veteran continued to have pertinent complaints and 
underwent multiple left eye surgeries performed by or for the 
VA.  The veteran's subsequent treatment was summarized in the 
Board's May 2004 request for an independent medical expert 
(IME) opinion, which will be discussed further below.  

A record dated March 1, 1995 shows the veteran 
reported that he was experiencing vertigo, eye 
problems and pain in his head that was different 
from his usual migraine.  With respect to the eyes, 
he reported he experiences episodic eye blurriness.  
On May 6, 1995, the veteran was seen primarily for 
orthopedic complaints that had been present since 
he fell down stairs, but he also reported that 
today there was a "spider web" in the left eye.  
The pertinent impression following the examination 
was left eye floaters.  He was subsequently 
referred to the eye clinic.  Records dated in May 
1995 show the veteran underwent laser treatment on 
May 10th and again on the 12th for a retinal hole in 
the left eye.  A record dated on the 10th noted 
that the left eye visual acuity was CF [count 
fingers] and a record dated the 19th records left 
eye vision as 20/400.  A record dated May 23, 1995 
contains an impression of a traumatic VH [vitreous 
hemorrhage] of the OS [left eye] and the veteran 
underwent prophylactic laser for a retinal break of 
the left eye.  In July 1995 the veteran underwent 
surgery for a vitreous hemorrhage and retinal 
detachment of the left eye, and in September 1995 
he underwent further left eye surgery for a 
recurrent retinal detachment with proliferative 
vitreoretinopathy.  Subsequent records show the 
veteran had no or bare light perception in the left 
eye and had complaints of left eye pain.

The RO denied the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in a rating decision dated 
in January 1996.  The RO explained that the veteran's 
injuries were not shown to be the result of an actual 
examination or treatment process and that there was no 
evidence to show that the loss of vision in the left eye was 
the result of negligent treatment provided by the VA between 
February and May 1995.  In the March 1997 Statement of the 
Case, the RO cited a VA General Counsel opinion, VAOPGCPREC 
7-97 (Jan. 29, 1997), in which it was held that compensation 
under 38 U.S.C.A. § 1151 could be paid for an injury caused 
by a fall where the conditions or incidents of 
hospitalization caused or contributed to the fall or the 
severity of the injury.  The RO noted that the opinion also 
determined that a fall due solely to a patient's 
inadvertence, want of care, or preexisting disability, 
generally did not result from hospitalization and 
compensation under 38 U.S.C.A. § 1151 was not payable.  The 
RO concluded that there was no indication that the veteran 
had a preexisting injury which would have caused the fall 
down the stairs, but rather the fall appeared to be the 
result of the veteran's own inadvertence or failure to 
properly negotiate the steps.

While this conclusion may be correct regarding any disability 
resulting directly from the actual fall that occurred in 
February 1995, the veteran's July 1995 claim clearly 
indicates that the veteran was seeking to establish benefits 
for a detached retina due to the fall and hitting his left 
eye, but also the consequential negligent treatment he 
received from February to May 1995.  The RO did not explore 
that aspect of the veteran's claim.  To that end, the Board 
obtained an IME opinion to answer the following questions:

1.  Did the fall the veteran sustain on February 
17, 1995, cause his left eye vision loss?  In 
answering, please specify whether the veteran 
acquired any traumatic left eye disorder as a 
result of this fall that necessitated subsequent 
left eye treatment.

2.  Did any of the treatment the veteran received 
for his left eye following the February 17, 1995, 
fall until and including the September 6, 1995, 
surgery involve carelessness, negligence, lack of 
proper skill or error in judgment on the part of VA 
health care providers who provided the veteran 
treatment, or an event not reasonably foreseeable?  
In considering the evidence and in arriving at the 
requested opinion, the base line standard of what a 
reasonable health care provider would have 
foreseen, would likely contemplate events a health 
care provider, utilizing a degree of care a prudent 
and competent person so engaged would exercise, 
would have reasonably anticipated under the 
circumstances.  See, e.g., Black's Law Dictionary 
at 15, 204, 660, 1272, and 1530 (7th ed. 1999).  
Whether an event was "not reasonably foreseeable" 
is one that would not be reasonably anticipated or 
expected by a health care provider who utilized the 
degree of care a prudent or competent person so 
engaged with exercise.

The July 2004 IME opinion stated that:

Pursuant to your request of 5/24/04, I have 
evaluated the relationship of the visual loss of 
the above-referenced patient to his fall sustained 
in February 1995 and to his subsequent care in VA 
medical facilities.  

1.  There is a report of his fall and 
acute examination, headed "Medical 
Certificate," with footnote form number 
obscured by copying process, dated 
2/17/95, signed by Eva Miller, RN and 
examiner B. Peters (no degree written) in 
Volume 1 of his records.  In this report, 
Nurse Miller clearly documents his 
symptoms of photopsia ("saw lightening 
and stars") and vision loss ("blurred 
vision").  These are classic symptoms of 
retinal detachment.  In his physical 
examination, the only mention of eye exam 
relates to pupils ("PERRLA"-abbreviation 
for pupils equal, round, and react to 
light and accommodation) and the 
extraocular muscles ("EOMI"-extraocular 
movements intact).  Neither of these 
physical findings addresses the inner 
structure of the eye, which should have 
been examined to rule out retina 
detachment or it's precursor states.  The 
diagnostic impression and plan do not 
mention any ocular follow up.  This 
failure by B. Peters to appropriately 
examine and further failure to follow up 
in a patient with a documented head 
trauma and symptoms as reported is an 
egregious violation of the standard of 
care.  

2.  The patient's visual loss was not 
addressed until 5/10/95, when vitreous 
hemorrhage was diagnosed.  It is likely 
within a reasonable degree of medical 
certainty that the prolonged delay in 
diagnosis is responsible for his poor 
outcome.  There is no evidence of 
substandard care provided by any VA 
provider from this point forward.  

Retinal detachment outcomes are highly related to 
the delay between onset and treatment.  Detached 
retina is retina deprived of its blood supply, and 
critical light sensing rods (rods and cones) 
progressively die and are replaced by scar tissue.  
The upper limit for recovery of good vision in 
detachments involving the visual center of the 
retina is about one week.  After this, anatomic 
repair is still possible, but visual outcome will 
be progressively worse as weeks and months go by.  
In addition, with longer duration detachments, 
particularly those associated with vitreous 
hemorrhage (as was this patient's detachment) there 
is progressively increased risk of severe 
proliferation of scar of the retina (called 
proliferative vitreoretinopathy-"PVR") which tends 
to shrink the retina and cause it to redetach.  The 
several months' delay in diagnosis in this case is 
thus highly significant as a cause of the patient's 
poor outcome.

Based on the record before the Board, the Board finds that 
there is a basis for granting compensation under 38 U.S.C.A. 
§ 1151 for loss of vision in the left eye with retinal 
detachment.  In this regard, the evidence tends to show that 
the veteran sustained an injury to his left eye when he fell 
and struck his head in a stairwell at a VAMC.  The IME 
opinion clearly states that the symptomatology the veteran 
was initially seen for following the injury were classic 
symptoms of retinal detachment.  Were the veteran seen for 
loss of vision in his left eye at that time, he would not be 
entitled to compensation under 38 U.S.C.A. § 1151 since the 
disability was not the result of VA treatment.  

However, the IME clearly relates that it was the subsequent 
treatment the veteran received from the VA, or rather the 
failure to correctly diagnose and treat the veteran following 
the fall, that resulted in the veteran's loss of vision in 
his left eye.  The IME stated that the failure to 
appropriately examine and further failure to follow up in an 
individual with a documented head trauma and symptoms as 
reported was an "egregious violation of the standard of 
care."  He concluded that it was likely within a reasonable 
degree of medical certainty that the prolonged delay in 
diagnosis was responsible for the veteran's poor outcome.  
This opinion represents the only medical opinion which 
addresses the relationship between the veteran's visual loss 
and the fall the veteran sustained in February 1995 and 
subsequent VA care.  

Accordingly, the Board concludes that compensation under 
38 U.S.C.A. § 1151 for loss of left eye vision with retinal 
detachment is established.  When the veteran was seen in VA 
medical facilities following the fall he sustained in 
February 1995, he had, in effect, a preexisting disability of 
a retinal detachment that was not diagnosed or treated.  This 
eventually resulted in a loss of left eye vision as a result 
of the delay in treatment due to failure to diagnose the 
condition when the veteran was seen in February 1995.  The 
IME clearly concluded that the veteran presented with classic 
symptoms of a retinal detachment and that the failure of the 
VA to appropriately examine and follow up in the veteran with 
a documented head injury and symptoms was an egregious 
violation in the standard of care.  That failure to 
accurately diagnosis the veteran following the February 1985 
fall and provide appropriate treatment based on the veteran's 
presenting symptomatology resulted in the veteran's poor 
outcome and provided the basis for compensation under 
38 U.S.C.A. § 1151.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of left eye 
vision with retinal detachment is granted.


REMAND

A preliminary review of the record with respect to the claims 
for service connection for peripheral neuropathy, for acute 
and subacute peripheral neuropathy and for a dermatological 
disorder discloses a need for further development to ensure 
due process.  In this regard, the Board is required to 
address the Veterans Claims Assistance Act of 2000 (VCAA) 
that became law in November 2000.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In connection with this obligation, the Board returned the 
case to the RO in January 2002 in order to ensure that the 
notification and development action required by the VCAA was 
completed.  However, the record does not reflect that the RO 
provided the VCAA content-complying notice to the veteran and 
his representative as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  While the Board acknowledges that 
the provisions of 38 C.F.R. § 3.159, the regulation enacted 
to implement the VCAA, were included in the Supplemental 
Statement of the Case provided to the veteran and his 
representative in this case, the United States Court of 
Appeals for Veterans Claims has strictly construed the VA's 
obligation to provide the appropriate content-complying 
notice to the veteran.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this regard, notice consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  Furthermore, as indicated in 
38 C.F.R. § 3.159(b), and what can be considered a fourth 
element of the requisite notice, the VA must also request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103A(g).  As such, this procedural defect must 
be addressed prior to final appellate review of the remaining 
issues.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the opinion of the Board that further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center in Washington, D.C., and 
the VA will notify the veteran if further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should provide notice of the 
VCAA consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as discussed 
above.

2.  When the development requested in the 
first paragraph has been completed and 
the veteran afforded an appropriate 
opportunity to respond, the case should 
again be reviewed by the RO on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



